1 LAW OFFICE OF TODD D. LERAS
  Todd D. Leras, CA SBN 145666
2 455 Capitol Mall, Suite 802
  Sacramento, CA 95814
3 Telephone: (916) 504-3933

4    Attorney for Defendant
     KYUNG KONG
5

6

7

8
                                  IN THE UNITED STATES DISTRICT COURT
9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                              CASE NO. 2:19-CR-050 MCE
12
               Plaintiff,                                   STIPULATION AND ORDER CONTINUING
13                                                          STATUS CONFERENCE AND EXCLUDING
                             v.                             TIME UNDER THE SPEEDY TRIAL ACT
14
     KYUNG MIN KONG,
15
               Defendant.                                   Date: April 29, 2021
16                                                          Time: 10:00 a.m.
                                                            Court: Hon. Morrison C. England, Jr.
17

18

19
            It is hereby stipulated and agreed by and between plaintiff United States of America and
20
     defendant Kyung Kong, through their respective attorneys, that the status conference presently
21
     set for April 29, 2021, shall be continued by the Court to August 19, 2021, at 10:00 a.m. The
22
     parties previously agreed by stipulation to set a status conference on April 22, 2021. The Court on its
23
     own motion moved the status conference to April 29, 2021 (ECF Entry 38). Defense counsel
24
     requests to continue the status conference to August 19 for the purpose of allowing review of
25
     discovery produced by the United States, to conduct counsel’s independent investigation into the
26
     facts and applicable law, to interview witnesses, and to consider a proposed pretrial resolution, and
27
     otherwise prepare the client’s defense. The government does not oppose the request.
28
                                                            1
     STIPULATION & ORDER CONTINUING TCH
30
1            The government has produced to defense counsel voluminous discovery, including bank

2    records, audio recordings, and photographs, comprising more than 24,000 pages of material. Mr.

3    Kong’s first language is Korean. He has proficient English language skills, but he frequently relies

4    on the assistance of a Korean interpreter, including at court appearances, to ensure that he fully

5    understands what is happening with his case.

6            Mr. Kong is housed at the Wayne Brown Correctional Facility in Nevada City, California.

7    Client visits by counsel or the defense investigator therefore require a one-way trip of about 65 miles

8    from downtown Sacramento. The charge schemed involves, among other allegations, the creation of

9    fake bank accounts and later withdrawal of money based on the deposit of insufficient fund checks

10   into the accounts. Participants in the scheme established accounts at numerous banks and operated in

11   several jurisdictions in California and other states, including Colorado, Louisiana, New Jersey, Utah,

12   and Washington. The case is one accurately described as involving investigation that is nation-wide

13   in scope.

14           Since the beginning of March 2020, a series of national, state, and local events has unfolded

15   related to the virus designated as COVID-19. This Court has issued General Orders 612, 617, 618,

16   624, 628, and 630, all of which restrict public access to federal courthouses within the district to slow

17   the spread of COVID-19. General Order 630, the most recent order related to courthouse

18   restrictions, extends closure of courthouses in the district for up to 90-days from April 2, 2021.

19           On March 19, 2020, California Governor Gavin Newsom issued Executive Order N-33-20

20   requiring that all those not engaged in critical infrastructure functions shelter in place. Regional

21   surges and reductions in the rate of coronavirus infections during the past thirteen months have

22   resulted in fluctuations as to the level of restrictions on non-essential activities. Restrictions resulting

23   from efforts to mitigate the spread of COVID-19 have delayed and complicated defense investigation

24   efforts. A recent increase in vaccination distribution allowed for easing of many social interaction

25   restrictions in the Sacramento area. This easing, in turn, eases many of the impediments to defense

26   investigation efforts. Continuance of the status conference is requested to allow additional time for

27   defense preparation considering the ongoing public health crisis.

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                            2
30
1           Given the volume of discovery, the language issues, the travel required for client meetings,

2    and the extensive geographic scope of the charges scheme, counsel for Kyung Kong requests

3    additional time to prepare. Defense counsel further requests that time be time be excluded pursuant

4    to 18 U.S.C.§ 3161(h)(7)(A) and B(iv) and Local Code T4. The time exclusion includes the period

5    from April 22, 2021, up to and including August 19, 2021.

6           Assistant U.S. Attorney Audrey Hemesath has reviewed this stipulation and authorized

7    Attorney Todd D. Leras via email to sign it on her behalf.

8

9           Dated: April 21, 2021                           /s/ Todd Leras
                                                            ___________________________
10                                                          TODD LERAS
                                                            Attorney for defendant
11                                                          KYUNG KONG
12

13          Dated: April 21, 2021                           PHILLIP A. TALBERT
                                                            Acting United States Attorney
14
                                                            /s/ Audrey Hemesath
15                                                  By:     _______________________
                                                            AUDREY HEMESATH
16
                                                            Assistant United States Attorney
17                                                          (Per email authorization)

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                         3
30
1                                                       ORDER

2            The Court, having received, read, and considered the stipulation of the parties, and good

3    cause appearing therefrom, adopts the stipulation of the parties in its entirety as its Order. It is

4    hereby ORDERED that the presently set April 29, 2021 status conference is vacated. The status

5    conference is continued to August 19, 2021, at 10:00 a.m.

6            Based on the representations of the parties in their stipulation, the Court finds that: (1)

7    the failure to grant this requested continuance would deny defense counsel reasonable time

8    necessary for effective preparation, taking into account the exercise of due diligence; and (2) the

9    ends of justice served by continuing the case as requested outweigh the best interests of the public

10   and the defendant in a speedy trial.

11           The Court hereby orders that for the purpose of computing time under the Speedy Trial Act,

12   18 U.S.C. § 3161, et seq., within which the trial of this case must commence, the time period from

13   April 22, 2021, up to and including the August 19, 2021 status conference hearing, shall be excluded

14   pursuant to 18 U.S.C. § 3161(h)(7)(A) and B(iv) and Local Code T4 to allow defense counsel

15   reasonable time necessary to prepare.

16           IT IS SO ORDERED.

17
     Dated: April 27, 2021
18

19

20

21

22

23

24

25

26

27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                          4
30
